Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10, 12-19, and 21 are cancelled.  Claims 11, 20, and 22-29 are pending.

Priority
This application is a 371 of PCT/JP2018/047880 12/26/2018.
Acknowledgment is made of applicant's claim for foreign priority based on application JAPAN 2017-253319 12/28/2017.

Election/Restrictions
Applicant’s election without traverse of Group II (previously claim 11) drawn to a method for inhibiting reactive oxygen species production, and the species of compound 3-acetylursolic acid, in the reply filed on 12/17/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 11 and 22-29 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) “A method for inhibiting reactive oxygen species production, comprising administering triterpenic acid having an acetyl group and/or a salt thereof to a subject.”  The instant specification clarifies that the composition can be plant-derived matter extracted from a plant preferably from the species Aronia, Rubus, Chaenomeles, Malus, Pyrus, Arctostaphylos, Vaccinium, Syzygium, Swertia, Ternstroemia, Ilex, Ficus, Olea, and Eucommia (see, for example, pg. 14).  Thus the composition is clearly a judicial exception.
 This judicial exception is not integrated into a practical application because the claims are drawn to merely administering said composition.  The limitation drawn to the inhibition of reactive oxygen species production is based on an inherent property of the administered composition, and does not narrow the scope of patient population from encompassing everyone.  Further, the claims clarify that the scope of the method includes preventing and inhibiting, which defines a patient population with no indication or symptoms; in other words the patient population is elucidated as being everyone. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method is to merely apply the exception and then the inherent properties of the claimed judicial exception take over.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Li Zhang, Yong-Xian Cheng, Ai-Lin Liu, Hai-Di Wang, Ya-Ling Wang and Guan-Hua Du, Antioxidant, Anti-Inflammatory and Anti-Influenza Properties of Components from Chaenomeles speciose, Molecules 2010, 15, 8507-8517; doi:10.3390/molecules15118507) as evidenced by Chaenomeles, Chinese Quince, Mu Gua–MedicineTraditions - Medicine Traditions (downloaded from the internet on 1/13/22)
The claims are interpreted to encompass the administration of 3-acetylursolic acid to a patient population to prevent or inhibit conditions or diseases resulting from oxidative stress.  Because prevention requires that the patient population have no disease state or symptoms, the claims are interpreted as being administered to said population
Chaenomeles speciosa is a traditional Chinese medicine (see, for example, the title, abstract, and the whole document) that comprises 3-O-acetyl ursolic acid (i.e. the instantly elected species of 3-acetylursolic acid; see, for example, 2.1. Compounds on pg. 8508; related to claim 22) and discloses administration of compositions of Chaenomeles speciosa for issues including as an antioxidant (see, for example, the title) and to ameliorate oxidative stress (see, for example throughout).
Medicine Traditions evidences that the Chaenomeles speciosa was prepared by washing, steaming, cutting into thin slices, sun-drying, and preparing a decoction (see, for example, PREPARATION and the whole document).  In other words, the medicine was administered orally (related to claim 27) as a food or drink, a drug, or a quasi drug (related to claim 28).
With respect to the limitations drawn to “inhibiting reactive oxygen species production” and “inhibiting reactive oxygen species production by suppressing NADPH oxidase (NOX)”, these are considered to be properties of he claimed composition.  “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.The limitations herein are will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
Claims 1-10, 12-19, and 21 are cancelled.  Claim 20 is withdrawn.  Claims 11 and 22-29 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627